In a proceeding pursuant to Family Court Act articles 6 and 8, the father appeals, as limited by his brief, from (1) so much of an order of the Family Court, Kings County (Ambrosio, J.), entered April 29, 1994, as, directed supervised visitation between the father and the child and (2) an order of protection of the same court dated April 29, 1994.
Ordered that the appeal from the order of protection is dismissed as abandoned; and it is further,
Ordered that the order directing supervised visitation is affirmed; and it is further,
*461Ordered that the respondent is awarded one bill of costs.
The Family Court did not improvidently exercise its discretion by directing that the father’s visitations with his child be supervised. It is well settled that, when adjudicating visitation rights, the most important factor to be considered is the best interests of the child (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96). Since the determination of the Family Court is fully supported by the record, it will not be disturbed on appeal (see, Koppenhoefer v Koppenhoefer, 159 AD2d 113).
We have examined the father’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Pizzuto and McGinity, JJ., concur.